Citation Nr: 9936101	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-24 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether severance of service connection for a hiatal 
hernia was proper.

2.  Entitlement to service connection for arteriosclerotic 
heart disease.

3.  Entitlement to service connection for hemolytic anemia.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased rating for a contusion and 
hematoma of the left trochanteric area with scarring of 
subcutaneous tissue and degenerative arthritis of the left 
hip, currently rated as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for 
degenerative arthritis of the right hip.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1990 to May 1991, 
including service in the Southwest Asia theater of operations 
from November 1990 to April 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of November 1993, 
November 1994 and February 1995 by the Department of Veterans 
Affairs (VA) St. Paul, Minnesota, Regional Office (RO).  


FINDINGS OF FACT

1.  The decision of September 1992 which granted service 
connection for a hiatal hernia would have been manifestly 
different if the RO had been aware of evidence showing that 
gastric complaints noted in service had existed since before 
service.

2.  The veteran has not presented any competent evidence 
showing that his current arteriosclerotic heart disease is 
related to service.

3.  The veteran has not presented any competent evidence 
showing that his current hemolytic anemia is related to 
service.

4.  The veteran has not presented any competent evidence 
showing that his current tinnitus is related to service.

5.  The contusion and hematoma of the left trochanteric area 
with scarring of subcutaneous tissue and degenerative 
arthritis of the left hip has not limited flexion of the hip 
to less than 45 degrees, or limited abduction of the thigh 
with motion lost beyond 10 degrees.

6.  The degenerative arthritis of the right hip has been 
confirmed by x-ray findings, and is manifested by pain and 
limitation of motion.


CONCLUSIONS OF LAW

1.  The rating action by the RO in September 1992 which 
granted service connection for a hiatal hernia was clearly 
and unmistakably erroneous, and the subsequent rating 
decision severing benefits was proper.  38 C.F.R. § 3.105(a), 
(d) (1999).

2.  The claim for service connection for arteriosclerotic 
heart disease is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim for service connection for hemolytic anemia is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for tinnitus is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The criteria for a rating higher an 10 percent for a 
contusion and hematoma of the left trochanteric area with 
scarring of subcutaneous tissue and degenerative arthritis of 
the left hip are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 
(1999).

6.  The criteria for a 10 percent rating for degenerative 
arthritis of the right hip are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 
5252, 5253 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether Severance Of Service Connection
 For A Hiatal Hernia Was Proper.

The RO originally granted service connection for a hiatal 
hernia in a decision of September 1992.  However, where the 
evidence establishes clear and unmistakable error, a prior 
decision must be reversed or amended.  38 C.F.R. § 3.105(a) 
(1999).  The United States Court of Appeals for Veterans 
Claims (Court) has prescribed a three- prong test to 
determine whether clear and unmistakable error exists in a 
prior determination: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied" (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), 
(2) the error must be "undebatable" and the sort of error 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a finding of 
clear and unmistakable error must be based on the record and 
the law that existed at the time of the prior decision.  See 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  The Court has further held that clear and 
unmistakable error is "the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error." See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The Court has also held that although most "clear and 
unmistakable error" appeals involve claimants seeking a 
finding of clear and unmistakable error in a past denial of 
benefits, the standard of clear and unmistakable error is 
equally applicable to the VA where the issue is severance of 
service connection based on clear and unmistakable error.  
"Once service connection has been granted, section 3.105(d) 
provides that it may be withdrawn only after VA has complied 
with specific procedures and the Secretary meets his high 
burden of proof."  See Wilson v. West, 11 Vet. App 383 
(1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991) ("In effect, § 3.105(d) places at least as high a 
burden of proof on the VA when it seeks to sever service 
connection as § 3.105(a) places upon an appellant seeking to 
have an unfavorable previous determination overturned.").  
See also Graves v. Brown, 6 Vet. App. 166, 170 (1994) 
(holding that clear and unmistakable error is defined the 
same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

A decision severing an award of service connection may 
consider evidence which postdates the RO's initial decision 
granting service connection.  The regulation does not limit 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  On the contrary, the 
regulation clearly contemplates consideration of evidence 
acquired after such initial determination.  See Daniels v. 
Gober, 10 Vet. App. 474 (1997).  The Court reasoned that, 
because section 3.105(d) specifically contemplates that a 
change in diagnosis or change in law or interpretation of law 
may be accepted as a basis for severance, the regulation 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service connection award 
can be terminated pursuant to section 3.105(d) only on the 
basis of the law and record as it existed at the time of the 
award thereof, VA would be placed in the impossible situation 
of being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  See Venturella v. Gober, 10 Vet. App. 340, 342-43 
(1997).  

Based on the foregoing, therefore, the Board's task is to 
determine, based on all the evidence of record (including 
that which was recently obtained by the RO), whether the 
rating decision of September 1992 was clearly and 
unmistakably erroneous in granting service connection for a 
hiatal hernia.

The evidence which was of record at that time included the 
veteran's original application for disability compensation 
which he submitted in February 1992.  In the application, he 
reported that he had a hiatal hernia which began during 
service in December 1990.  He reported having been treated 
for the disorder during service and after service, but he did 
not list any pre-service treatment when requested to do so.  
The veteran's service medical treatment records showed that 
he had been treated for epigastric complaints.  The evidence 
also included post-service medical records showing treatment 
for a gastrointestinal disorder.  A post-service radiology 
report from the Superior Memorial Hospital dated in February 
1992 showed that an upper GI series revealed the presence of 
a small sliding type hiatal hernia, moderately severe gastro-
esophageal reflux, and questionable mild duodenitis.  
Finally, the evidence included the report of a VA disability 
evaluation examination conducted in August 1992.  The report 
shows that the veteran stated that he had upper and lower 
stomach problems.  He reported symptoms of epigastric burning 
and regurgitation of gastric acid into his mouth.  The 
pertinent diagnosis was hiatal hernia by upper GI with 
symptoms of esophageal reflux controlled by medical 
management.

In the decision of September 1992, the RO noted that the 
veteran had complained of epigastric burning while in 
service, and that the post service reports noted that the 
veteran had a hiatal hernia for which he took medication.  
Accordingly, the RO granted service connection for a hiatal 
hernia and assigned a 10 percent disability rating for the 
disorder.  Although not specifically stated in the decision, 
it is clear that the grant of service connection rested on 
the belief that the symptoms of epigastric burning noted in 
service represented the onset of the hiatal hernia.  

Subsequently, in September 1993, the RO proposed severing 
service connection for a hiatal hernia.  The RO noted that a 
service medical record dated only six days after entrance 
into service in October 1990 showed that the veteran was 
taking a prescription medication for upper gastrointestinal 
complaints.  The RO concluded that this showed that a 
gastrointestinal disability pre-existed service.  The RO 
notified the veteran by letter in October 1993 of the 
proposal to sever service connection for a hiatal hernia, and 
of his right to submit evidence showing that the proposed 
action should not be taken.  Subsequently, in a decision of 
November 1993, the RO concluded that the evidence showed that 
the allowance of service connection for a hiatal hernia had 
been clearly and unmistakably erroneous, and severed service 
connection for that disorder.  The veteran appeals that 
decision. 

The Board notes that additional items of evidence pertaining 
to this issue were obtained prior to transfer of the appeal 
to the Board.  Private medical records show that the veteran 
reported epigastric complaints prior to entering service.  
For example, a private pre-service medical treatment record 
dated in September 1990 shows that the veteran reported a 
history of  having abdominal pain.  He said that it was in 
the midsternal area.  He reported that he tried Rolaids with 
minimal relief.  The pain reportedly did not seem to be 
associated with exertion.  On examination, there was some 
tenderness in the right upper quadrant of the abdomen.  An 
EKG was unremarkable.  The impression was abdominal pain, 
most likely gastrointestinal with hyperacidity.  The plan was 
to have the veteran do a trial of Pepcid.  

A letter dated in early October 1990 (prior to service) from 
L. A. Lemaster, M.D., shows that the veteran continued to 
have abdominal pain which seemed to be relived somewhat by 
the use of Pepcid.  The physician stated that he suspected 
that it was gastrointestinal, but that he could not rule out 
cardiac.  He further stated that it was quite possible that 
the veteran had peptic ulcer disease or at the very least, 
hyperacidity.  Because of the fact that his medical condition 
was unstable and the diagnosis of his specific condition 
illness was unknown, the physician would not recommend him 
for active duty service in the military.  A letter dated in 
November 1993 from Larry Lemaster, M.D., shows that the 
veteran was not diagnosed with a hiatal hernia in 1990 or 
1991.  He stated that if this diagnosis was made, it was an 
apparent error.  A letter dated in April 1996 from Larry 
Lemaster, M.D., shows that on September 7, 1990, he saw the 
veteran with complaints of substernal pain, chest pain, with 
a description of the upper abdomen feeling like it was on 
fire.  At that time, he felt that the pain was most likely 
gastrointestinal, but he could not rule out gallbladder 
disease or heart disease.  At that time, he had not obtained 
an upper GI and had not diagnosed the veteran as having a 
hiatal hernia.

The Board has considered the veteran's argument that 
severance of service connection for a hiatal hernia was wrong 
because a hiatal hernia was never diagnosed before service.  
In essence, the veteran contends that the gastrointestinal 
symptoms which he had immediately before entering service 
were not due to a hiatal hernia, but the gastrointestinal 
symptoms noted shortly after he entered service were due to a 
hiatal hernia.  There is no competent evidence of record 
which provides support for the veteran's position.  Although 
a hiatal hernia was not diagnosed before service, the Board 
notes that a hiatal hernia also was not diagnosed during 
service.  The decision of September 1992 which granted 
service connection for a hiatal hernia was based on the 
mistaken belief that the gastric symptoms which were noted in 
service had begun during service.  The evidence which was 
subsequently obtained clearly and unmistakably showed that 
those symptoms actually began prior to service.  If the RO 
had been aware of this at the time of the September 1992 
decision, then service connection would never have been 
granted.  Therefore, the Board concludes that the action by 
the RO which granted service connection for a hiatal hernia 
was clearly and unmistakably erroneous, and the subsequent 
rating decision severing benefits was proper.

II.  Entitlement To Service Connection For Arteriosclerotic 
Heart Disease.

The veteran contends that the RO made a mistake by denying 
his claim for service connection for heart disease.  The 
veteran admits that he had hypertension before service, but 
states that he did not have symptoms of a heart disorder 
until after entering service.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as cardiovascular disease is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

In reviewing any claim for VA benefits, however, the initial 
question is whether the claim is well-grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995)  
Competent medical evidence is also required to satisfy the 
medical etiology or medical diagnosis issues in secondary 
service connection claims.  See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996).  The nexus to service may also be 
satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

The veteran's service medical records do not contain a 
diagnosis of heart disease.  Although he reported complaints 
of having chest pain, these complaints were ultimately 
attributed to a gastrointestinal disorder rather than due to 
a cardiovascular disorder.  This is confirmed by the report 
of a medical examination conducted in March 1991 which shows 
that clinical evaluation of the veteran's heart was normal.  

There is also no evidence of heart disease being manifest to 
a compensable degree within one year after separation from 
service.  Although there is current medical evidence which 
shows that the veteran has been diagnosed as having heart 
disease, that evidence does not include any medical opinion 
showing that the current disease began during service.  A 
letter dated in January 1996 from Michael R. Rich, M.D., 
shows that the veteran was hospitalized for treatment of 
atherosclerotic heart disease in October 1995.  The physician 
stated, however, that it was difficult to determine the 
actual date when the symptoms of the heart disease began.

After reviewing all of the evidence of record, the Board 
finds that the veteran has not presented any competent 
evidence showing that any current cardiovascular disorder is 
related to service.  The Board has noted that the veteran has 
offered his own opinion that the chest pain he felt during 
service represented the onset of heart disease.  However, the 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  See also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), in which the Court held that a veteran does not 
meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions.  
Accordingly, in the absence of competent evidence of a link 
between a current heart disease and the veteran's period of 
service, the Board concludes that the claim for service 
connection for heart disease is not well-grounded.

III.  Entitlement To Service Connection For Hemolytic Anemia.

The veteran's service medical records do not contain any 
references to hemolytic anemia.  The earliest post-service 
medical records showing a diagnosis of hemolytic anemia are 
from several years after service.  For example, a VA hospital 
discharge summary dated in August 1994 shows that the 
diagnoses included questionable hemolytic anemia.  Neither 
that record, nor any other post service record contains any 
medical opinion linking the disorder to service.  

The veteran's primary contention is that the disorder 
developed after service as a result of his service in the 
Persian Gulf.  Service-connected compensation may be paid to 
a Persian Gulf Veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more of the signs or 
symptoms listed below.  (Emphasis added.)  The symptoms must 
be manifest to a degree of 10 percent or more not later than 
December 31, 2001.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  See 38 C.F.R. § 3.317 (1999).

Significantly, however, the veteran's hemolytic anemia is a 
known clinical diagnosis.  Therefore, the Persian Gulf 
presumptions are not applicable.  Moreover, the veteran has 
not presented any competent evidence showing that his current 
hemolytic anemia is related to service.  Accordingly, the 
Board concludes that the claim for service connection for 
hemolytic anemia is not well-grounded.



IV.  Entitlement To Service Connection For Tinnitus.

The veteran contends that he developed tinnitus as a result 
of exposure to loud noises during service.  In particular, he 
cites exposure to noise during the Persian Gulf War.

The veteran's service medical records do not contain any 
references to tinnitus.  The earliest records pertaining to 
tinnitus are from years after service.  The report of an 
audiology examination conducted by the VA in August 1996 
shows that the veteran gave a history of being exposed to 
noise in the military.  He stated that the tinnitus had its 
onset during military service.  His said that it was 
bilateral, but mostly on the right.  He reported that the 
loudness was getting more noticeable over the last few years.  
He said that it was present 85 percent of the day on the 
right and 40 percent of the day on the left.  

The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In summary, the veteran has not presented any competent 
evidence showing that his current tinnitus is related to 
service.  Accordingly, the Board concludes that the claim for 
service connection for tinnitus is not well-grounded.



V.  Entitlement To An Increased Rating For A Contusion And 
Hematoma Of The
 Left Trochanteric Area With Scarring Of Subcutaneous Tissue 
And
 Degenerative Arthritis Of The Left Hip, Currently
 Rated As 10 Percent Disabling.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5251 (1999), a 10 percent rating is warranted if 
extension of the thigh is limited to 5 degrees.  Under 
Diagnostic Code 5252, a 10 percent rating is warranted where 
flexion of the hip is limited to 45 degrees.  A 20 percent 
rating is warranted if flexion of the hip is limited to only 
30 degrees.  A 30 percent rating is warranted where flexion 
of the hip is limited to only 20 degrees.  A 40 percent 
rating is warranted where flexion of the hip is limited to 
only 10 degrees.  The Board also notes that under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5253 (1999), a 10 percent rating is 
warranted if there is limitation of rotation with toe out of 
the affected leg limited to no more than 15 degrees; or where 
there is limitation of adduction and the veteran cannot cross 
his legs.  A 20 percent rating may be assigned when there is 
limitation of abduction of the thigh with motion lost beyond 
10 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).

The evidence which is pertinent to the claim for an increased 
rating includes the report of a disability evaluation 
examination conducted by the VA in July 1994 which shows that 
the veteran gave a history of falling off a truck during 
service and landing on his left hip.  He suffered an 
extremely large hematoma which had to be aspirated three 
times.  He remained in his quarters off his feet for three 
weeks.  He returned to active duty, but had persistent pain 
in the left hip and back area.  He said that he had further 
x-rays at a private hospital, and supposedly a chip fracture 
was noted.  He had undergone various physical therapy 
treatments.  On physical examination, straight leg raising 
was possible to 80 degrees, and adduction and abduction of 
the hip joints were entirely free.  There was a palpable 
induration over the left trochanter region.  The diagnoses 
were (1) contusion, left hip with residual hematoma; (2) 
degenerative disease, lumbar spine; and (3) degenerative 
arthritis, both hip joints.  

VA medical treatment records show that the veteran has been 
seen for complaints pertaining to his left hip.  For example, 
a record dated in September 1994 shows that he had a history 
of an injury to the left hip during the Gulf War.  He was 
status post removal of fluid.  He complained of having low 
back and left hip pain.  Physical therapy reportedly helped 
to some extent.  His hip was worse when standing or sitting 
for a prolonged period.  He denied weakness.  On examination, 
straight leg raising was negative.  Motor was 5/5.  
Coordination and sensation were intact.  Gait was within 
normal limits.  The assessment was lower back and left hip 
pain of likely musculoskeletal etiology with no evidence of 
radiculopathy.  Private physical therapy records dated in 
1994 contain similar information.

The report of a disability evaluation examination conducted 
by the VA in August 1996 shows that the veteran had a history 
of sustaining a contusion and hematoma in the left 
trochanteric area when he jumped off a truck during Desert 
Storm.  The hematoma was evacuated by needle aspiration.  He 
reportedly subsequently developed limitation of motion of the 
left hip.  On examination, the range of motion of each hip 
was limited.  Right flexion was from 0 to 100 degrees, and 
left flexion was from 0 to 110 degrees.  There was loss of 
hair over the greater trochanter on the left hip.  With 
abduction to 30 degrees there was some distress over the 
greater trochanter on the left.  Internal rotation was to 60 
degrees bilaterally.  Muscle strength was normal in the lower 
extremities without giveaway weakness.  The pertinent 
diagnoses were status post major contusion, left greater 
trochanter, with residual myofascial pain syndrome and 
limitation of motion, right and left hip, and degenerative 
arthritis of the right hip, not identified on magnetic 
resonance imaging in 1993.  The examiner recommended x-rays 
of the right and left hips.  

A VA radiology report dated in August 1996 shows that an x-
ray of the veteran's hips was interpreted as showing (1) 
unchanging mild aseptic necrosis of the right femoral head 
with mild degenerative arthrosis of the hip joint; and (2) 
minimal degenerative arthrosis of the left hip, unchanged.  

A medical record dated in March 1999 from the orthopedic 
associates of Duluth shows that, when the veteran was seen 
for a follow up of a trigger finger release, he also reported 
some new complaints including left hip pain.  He said that he 
had a left hip injury several years ago which resulted in a 
hematoma over his greater trochanter which was aspirated.  
Since then, he had pain in the region of the greater 
trochanter which was worse with activity.  He also said that 
a slight lump had developed there.  On examination, the hips 
had no internal rotation with his hips flexed and actually 
had a slight external rotation contracture.  The hips were 
symmetrical.  He did have some pain at extreme internal 
rotation on the left side and none on the right.  Otherwise, 
he had hip flexion to 100 degrees bilaterally, abduction to 
30 degrees, and adduction to 25 degrees without significant 
pain.  Palpation of the left greater trochanter and abductor 
region revealed a soft tissue swelling over the posterior 
trochanter.  This was quite tender to deep palpation and 
reproduced his left hip pain.  An x-ray of the pelvis showed 
that the hips had mild to moderate arthrosis of both joints 
and a possible femoral neck osteophyte that could be causing 
impingement in the left hip.  The pertinent diagnoses were 
mild to moderate hip arthritis and left hip bursitis, 
chronic.  

The report of an examination of the veteran's joints 
conducted by the VA in March 1999 shows that the veteran had 
a history of sustaining a contusion of the left hip when he 
fell off a truck in 1991 during Desert Storm.  He said that 
he now had hip pains at times.  He also said that if he 
walked six blocks he had pain in the left trochanter area 
radiating down his leg.  On examination, there was no obvious 
deformity of the hips.  Hip flexion was to 45 degrees on the 
right and to 50 degrees on the left.  Hip abduction was to 45 
degrees bilaterally.  Left hip rotation was limited by pain.  
The diagnosis was osteoarthritis of the left hip secondary to 
contusion in the service.  The examiner noted that another 
doctor had diagnosed mild to moderate hip arthritis and left 
hip bursitis.  He also stated that "DeLuca is positive".  
An examination report addendum also dated in March 1999 
clarifies that figures contained in the previous examination 
report had been misquoted, and that the veteran actually had 
120 degrees of flexion on the right, and 115 degrees on the 
left.  Abduction was 45 degrees bilaterally.  

After reviewing all of the evidence of record, the Board 
finds that the contusion and hematoma of the left 
trochanteric area with scarring of subcutaneous tissue and 
degenerative arthritis of the left hip have not resulted in 
limitation of motion of sufficient severity to warrant an 
increased rating.  There is no evidence that the disorder has 
limited flexion of the hip to less than 45 degrees, or 
limited abduction of the thigh with motion lost beyond 10 
degrees.  Although the veteran experiences pain on motion, 
that is recognized by the current 10 percent rating.  
Accordingly, the Board concludes that the criteria for a 
rating higher than 10 percent for a contusion and hematoma of 
the left trochanteric area with scarring of subcutaneous 
tissue and degenerative arthritis of the left hip are not 
met.

VI.  Entitlement To An Increased (Compensable) Rating
 For Degenerative Arthritis Of The Right Hip.

The diagnostic criteria for rating limitation of motion of 
the thigh are noted above.  The evidence pertaining to the 
veteran's right hip disorder is also summarized above, along 
with the evidence pertaining to the left hip disorder.

The Board notes that the evidence, such as the August 1996 VA 
examination report, shows that the degenerative arthritis of 
the right hip is manifest by x-ray findings, slight 
limitation of motion, and complaints of pain.  Accordingly, 
the Board concludes that the criteria for a 10 percent rating 
for degenerative arthritis of the right hip are met.  The 
Board further notes, however, that limitation of motion 
sufficient to warrant a rating higher than 10 percent has not 
been demonstrated.


ORDER

1.  Restoration of service connection for a hiatal hernia is 
denied.

2.  The claim for service connection for arteriosclerotic 
heart disease is denied.

3.  The claim for service connection for hemolytic anemia is 
denied.

4.  The claim for service connection for tinnitus is denied.

5.  An increased rating for a contusion and hematoma of the 
left trochanteric area with scarring of subcutaneous tissue 
and degenerative arthritis of the left hip, currently rated 
as 10 percent disabling, is denied.

6.  A 10 percent disability rating for degenerative arthritis 
of the right hip is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

